Edmond A. McMorris et al. 1 v. Commissioner. Edmond A. McMorris v. CommissionerDocket Nos. 27192, 25489, 26586, 29994, 30662.United States Tax Court1951 Tax Ct. Memo LEXIS 217; 10 T.C.M. 518; T.C.M. (RIA) 51158; May 29, 1951William M. Tulloch, C.P.A., Greenwich, N. Y., for the petitioners. Joseph F. Rogers, Esq., for the respondent.  RAUMMemorandum Findings of Fact and Opinion The respondent determined deficiencies in the income tax of petitioners, as follows: DocketDefi-No.YearciencyEdmond A. McMorris271921947$37.33Edgar S. Baker25489194688.07J. Harwood Brownell26586194648.19Walter and KatherineMorrison29994194746.22Charles Robbins30662194739.88The sole question involved is whetherthe petitioners are entitled to deductions for the expense of automobile transportation between home and work. Findings of Fact The petitioners are all residents of the State of New York, with the exception of petitioner Charles Robbins, 1951 Tax Ct. Memo LEXIS 217">*218  who resides in Hydeville, Vermont. They filed their income tax returns for the taxable year involved with the collector of internal revenue for the fourteenth district located at Albany, New York. Because there was no means of public transportation whereby petitioners could commute between their homes and their places of employment, each used his automobile for this purpose. Edmond A. McMorris claimed the following deduction in his income tax return for 1947: No public transportation. Drove 4,128 miles to and from work at five cents a mile, $206.40. Edgar S. Baker claimed the following deduction in his income tax return for the year 1946: Car used for business, no public transportation, 53 miles daily round trip 175 days - 9,275 miles at 5 cents a mile, $463.75. J. Harwood Brownell claimed the following deduction in his income tax return for the year 1946: Car driven 5,000 miles to and from work - no public transportation. 5,000 miles at six cents, $300.00. Walter Morrison filed a joint income tax return for the year 1947, with his wife, Katherine, in which he claimed the following deduction: No public transportation. Drove own car 7488 miles to and from work - 74881951 Tax Ct. Memo LEXIS 217">*219  miles at five cents - $374.44; less received from riders $112, $262.44. Charles Robbins filed an individual income tax return for the year 1947 in which he claimed the following deduction: No public transportation. Drove 16 miles daily for 300 working days. 300 times 16 miles, 4800 miles at 6 cents, $288.00. The claimed deductions were disallowed by the Commissioner on the ground that they were personal expenses. Opinion RAUM, Judge: It has long been firmly established that commuting expenses or expenses incurred in traveling from home to one's place of business are not deductible.  ;  ;  ;  ; Regulations 111, Section 29.23 (a)-2. The rule is the same regardless of the distance traveled between home and place of business (  ), and regardless of any equitable consideration which makes the use of a particular mode of transportation necessary (  ). The petitioners urge that an exception to the general rule, that commuting expenses1951 Tax Ct. Memo LEXIS 217">*220  are not deductible, should be made in these proceedings because they were compelled to use their automobiles to reach their respective places of employment inasmuch as no other form of transportation was available. We do not agree. Had public transportation been available, petitioners clearly would not have been entitled to deductions for fares paid to a public utility.  Surely, automobile expenses paid in lieu of such fares are not entitled to any different treatment, whether or not public transportation was available. Moreover, the facts here do not differ in principle from those in  , where the taxpayer could not use public transportation in traveling to and from his place of business due to partial paralysis and had to resort to the use of taxicabs for this purpose. It was there held that amounts expended for taxicab fares were nondeductible personal expenses. Decisions will be entered for the respondent.  Footnotes1. Proceedings of the following petitioners are consolidated herewith: Edgar S. Baker; J. Harwood Brownell; Walter and Katherine Morrison; and Charles Robbins. ↩